Case 1:20-cv-00200-JMS-KJM Document 13-1 Filed 06/22/20 Page 1 of 3          PageID #: 96




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  TRUSTEES OF THE HAWAII            )             CIVIL NO. 20-00200-JMS-KJM
  LABORERS’ TRUST FUNDS, et al.,    )
                                    )
                     Plaintiffs,    )             DECLARATION OF ASHLEY K.
                                    )             IKEDA
        vs.                         )
                                    )
  LANGOIA NISA, individually, and   )
  doing business as NISA            )
  CONTRACTOR, and LEOLA NISA,       )
  individually,                     )
                                    )
                     Defendants,    )
                                    )
          and                       )
                                    )
  AMERICAN SAVINGS BANK,            )
                                    )
                     Garnishee.     )
  _________________________________ )

                      DECLARATION OF ASHLEY K. IKEDA

                ASHLEY K. IKEDA, declares as follows:

         1.     He is the attorney for Plaintiffs herein and as such has knowledge of

  the facts hereinafter set forth.

         2.     On May 1, 2020, 2015 Plaintiffs filed a Complaint For Specific

  Performance, Assumpsit And Damages; Exhibits “1” – “4”; Summons

  (“Complaint”) [Doc. No. 1] in the above-entitled Court which commenced this

  action to recover judgment against Defendants LANGOIA NISA, individually, and
Case 1:20-cv-00200-JMS-KJM Document 13-1 Filed 06/22/20 Page 2 of 3         PageID #: 97




  doing business as NISA CONTRACTOR, and LEOLA NISA, individually, the

  above-named (“Defendants”), for the recovery of damages consisting of unpaid

  contributions and liquidated damages owing to Plaintiffs TRUSTEES OF THE

  HAWAII LABORERS’ TRUST FUNDS ("Plaintiffs") and costs, interest and

  attorneys' fees.

         3.    On June 9, 2020, this Court entered “Default Judgment By Clerk

  Against Defendants LANGOIA NISA, individually, and doing business as NISA

  CONTRACTOR, and LEOLA NISA, individually,” [Doc. No. 12] and Plaintiffs

  were awarded damages in the amount of $106,425.94, together with interest

  accruing from April 28, 2020 until entry of judgment herein at $31.93 per diem,

  plus legal interest from entry of judgment until paid.

         6.    The Judgment has not been reversed, modified or set aside, and this

  matter has not been stayed or appealed, and there is due and owing as of June 20,

  2020, the principal sum of $106,425.94, plus $31.93 in per diem interest after June

  9, 2020 through June 20, 2020 of $1,341.06 (42 days x $31.93 per diem) for a total

  of $107,767.00, against Defendants, together with post judgment interest, costs and

  attorneys’ fees.

         7.    Plaintiffs are still owners of said Judgment.




                                            2
Case 1:20-cv-00200-JMS-KJM Document 13-1 Filed 06/22/20 Page 3 of 3             PageID #: 98




         8.    Plaintiffs hereby move this Court to issue Garnishee Summons to

  AMERICAN SAVINGS BANK (hereinafter “GARNISHEE”) in this instant

  motion.

        8.     Declarant is informed and believes that said GARNISHEE

  is in receipt of, or will receive and be in possession of funds, salary, stipends,

  commission, or wages belonging and owing to Defendant LANGOIA NISA,

  individually, and doing business as NISA CONTRACTOR, and LEOLA NISA.

        9.     The funds sought to be garnished from AMERICAN SAVINGS

  BANK, are the personal, business or commercial accounts of Defendants.

        10.    Defendants LANGOIA NISA, individually, and doing business as

  NISA CONTRACTOR and LEOLA NISA, individually, are gainfully employed

  and the owner of a construction company, thus the funds sought to be garnished are

  not traceable to AFDC grants or Social Security benefits.

               I declare under penalty or, perjury that the foregoing is true and

  correct.

        DATED: Honolulu, Hawaii,            June 20                       , 2020.


                                               /S/ ASHLEY K. IKEDA
                                          ______________________________
                                          ASHLEY K. IKEDA




                                             3
